Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N -Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5883 Dreyfus Index Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 07/31/08 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus International Stock Index Fund July 31, 2008 (Unaudited) Common Stocks96.4% Shares Value ($) Australia6.3% AGL Energy Alumina Amcor AMP Aristocrat Leisure Asciano Group ASX Australia & New Zealand Banking Group AXA Asia Pacific Holdings Babcock & Brown Bendigo and Adelaide Bank BHP Billiton Billabong International BlueScope Steel Boart Longyear Group Boral Brambles Caltex Australia CFS Retail Property Trust Coca-Cola Amatil Cochlear Commonwealth Bank of Australia Computershare Crown CSL CSR Dexus Property Group Fairfax Media Fortescue Metals Group a Foster's Group Goodman Fielder Goodman Group GPT Group Harvey Norman Holdings Incitec Pivot Insurance Australia Group James Hardie Industries Leighton Holdings Lend Lease Lion Nathan Macquarie Airports Macquarie Group Macquarie Infrastructure Group Macquarie Office Trust (Units) Metcash Mirvac Group National Australia Bank Newcrest Mining OneSteel Orica Origin Energy OZ Minerals Paladin Energy a Perpetual Qantas Airways QBE Insurance Group Rio Tinto Santos Sims Group Sonic Healthcare St. George Bank Stockland Suncorp-Metway Tabcorp Holdings Tatts Group Telstra Toll Holdings Transurban Group Virgin Blue Holdings Wesfarmers Wesfarmers PPS Westfield Group Westpac Banking Woodside Petroleum Woolworths WorleyParsons Austria.6% Andritz Erste Bank der Oesterreichischen Sparkassen IMMOEAST a IMMOFINANZ Meinl European Land a OMV Raiffeisen International Bank Holding Strabag Telekom Austria Verbund-Oesterreichische Elektrizitaetswirtschafts, Cl. A Vienna Insurance Group Voestalpine Wienerberger Belgium.9% Belgacom Colruyt Compagnie Nationale a Portefeuille Delhaize Group Dexia Fortis Groupe Bruxelles Lambert Groupe Bruxelles Lambert (Strip) a 4 InBev KBC Ancora KBC Groep Mobistar Solvay UCB Umicore China.0% C.C. Land Holdings Foxconn International Holdings a Denmark1.0% AP Moller - Maersk, Cl. A 20 AP Moller - Maersk, Cl. B 41 Carlsberg, Cl. B Coloplast, Cl. B Danisco Danske Bank DSV FLSmidth & Co. Jyske Bank a Novo Nordisk, Cl. B Novozymes, Cl. B Rockwool International, Cl. B Sydbank Topdanmark a TrygVesta Vestas Wind Systems a William Demant Holding a Finland1.6% Cargotec, Cl. B Elisa Fortum Kesko, Cl. B Kone, Cl. B Metso Neste Oil Nokia Nokian Renkaat Orion, Cl. B Outokumpu Pohjola Bank, Cl. A Rautaruukki Sampo, Cl. A Sanoma-WSOY Stora Enso, Cl. R UPM-Kymmene Wartsila YIT France9.7% Accor ADP Air France-KLM Air Liquide Alcatel-Lucent a Alstom Atos Origin AXA BNP Paribas Bouygues Bureau Veritas Cap Gemini Carrefour Casino Guichard Perrachon Christian Dior Cie de Saint-Gobain Cie Generale d'Optique Essilor International CNP Assurances Compagnie Generale de Geophysique-Veritas a Compagnie Generale des Etablissements Michelin, Cl. B Credit Agricole Dassault Systemes Eiffage Electricite de France Eramet Eurazeo Eutelsat Communications France Telecom GDF SUEZ Gecina Groupe Danone Hermes International ICADE Imerys JC Decaux Klepierre L'Oreal Lafarge Lagardere Legrand LVMH Moet Hennessy Louis Vuitton M6-Metropole Television Natixis Neopost PagesJaunes Groupe Pernod-Ricard Peugeot PPR Publicis Groupe Renault Safran Sanofi-Aventis Schneider Electric Scor Societe BIC Societe Generale Societe Television Francaise 1 Sodexo Suez Suez (Strip) a 36 Suez Environnement (Rights) a Technip Thales Total Unibail-Rodamco Valeo Vallourec Veolia Environnement Vinci Vivendi Wendel Zodiac Germany8.7% Adidas Allianz Arcandor a BASF Bayer Bayerische Motoren Werke Beiersdorf Bilfinger Berger Celesio Commerzbank Continental Daimler Deutsche Bank Deutsche Boerse Deutsche Lufthansa Deutsche Post Deutsche Postbank Deutsche Telekom E.ON Fraport Fresenius Fresenius Medical Care & Co. GEA Group Hamburger Hafen und Logistik Hannover Rueckversicherung HeidelbergerCement Henkel & Co. Hochtief Hypo Real Estate Holding Infineon Technologies a IVG Immobilien K+S Linde MAN Merck Metro Muenchener Rueckversicherungs Puma Q-Cells a Rheinmetall RWE Salzgitter SAP Siemens Solarworld ThyssenKrupp TUI United Internet Volkswagen Wacker Chemie Greece.7% Alpha Bank Coca-Cola Hellenic Bottling EFG Eurobank Ergasias Hellenic Petroleum Hellenic Telecommunications Organization Marfin Investment Group a National Bank of Greece OPAP Piraeus Bank Public Power Titan Cement Hong Kong2.1% ASM Pacific Technology Bank of East Asia BOC Hong Kong Holdings Cathay Pacific Airways Cheung Kong Holdings Cheung Kong Infrastructure Holdings Chinese Estates Holdings 22,000 31,259 CITIC International Financial Holdings 61,000 a 49,499 CLP Holdings 75,788 621,672 Esprit Holdings 38,700 413,599 Hang Lung Group 32,000 142,861 Hang Lung Properties 77,000 241,545 Hang Seng Bank 28,400 558,247 Henderson Land Development 40,762 252,282 Hong Kong & China Gas 155,483 343,243 Hong Kong Aircraft Engineerg 2,000 27,515 Hong Kong Exchanges & Clearing 38,500 569,769 HongKong Electric Holdings 52,500 303,654 Hopewell Holdings 24,000 86,042 Hutchison Telecommunications International 54,000 a 70,795 Hutchison Whampoa 79,800 748,974 Hysan Development 27,000 77,083 Kerry Properties 25,000 131,888 Kingboard Chemical Holdings 22,000 105,507 Lee & Man Paper Manufacturing 13,000 15,267 Li & Fung 86,600 294,081 Lifestyle International Holdings 22,000 33,027 Link REIT 84,500 189,388 Mongolia Energy 126,000 a 130,859 MTR 54,000 176,018 New World Development 87,191 163,232 NWS Holdings 25,000 53,611 Orient Overseas International 8,300 36,155 Pacific Basin Shipping 56,000 78,603 PCCW 152,207 96,023 Shangri-La Asia 48,000 102,969 Shun TAK Holdings 36,000 28,259 Sino Land 54,664 109,468 Sun Hung Kai Properties 51,699 771,288 Swire Pacific, Cl. A 30,500 324,578 Television Broadcasts 12,000 67,193 Wharf Holdings 54,192 239,932 Wheelock & Co. 29,000 78,877 Wing Hang Bank 7,000 93,915 Wing Lung Bank 2,100 41,209 Yue Yuen Industrial Holdings 24,800 64,107 Ireland.4% Allied Irish Banks 33,536 415,720 Anglo Irish Bank 27,946 223,247 Bank of Ireland 6,246 52,138 Bank of Ireland 31,129 259,845 CRH 20,337 523,561 Elan 18,043 a 380,048 Kerry Group, Cl. A 5,133 142,477 Ryanair Holdings 4,000 a 15,228 Smurfit Kappa Group 4,504 26,985 Italy3.6% A2A 46,138 167,370 Alleanza Assicurazioni 15,722 154,296 Assicurazioni Generali 39,812 1,385,208 Atlantia 9,957 270,317 Autogrill 3,846 45,966 Banca Carige 21,830 77,590 Banca Monte dei Paschi di Siena 75,989 216,969 Banca Popolare di Milano Scarl 15,093 152,009 Banco Popolare Banco Popolare di Verona a Bulgari Enel ENI Fiat Finmeccanica Fondiaria-SAI IFIL Investments Intesa Sanpaolo Intesa Sanpaolo-RNC Italcementi Italcementi-RNC Lottomatica Luxottica Group Mediaset Mediobanca Mediolanum Parmalat Pirelli & C Prysmian Saipem Snam Rete Gas Telecom Italia Telecom Italia-RNC Terna Rete Elettrica Nazionale UniCredit Unione di Banche Italiane Unipol Gruppo Finanziario Japan20.5% 77 Bank Acom Advantest Aeon Aeon Credit Service AEON Mall Aiful Aioi Insurance Aisin Seiki Ajinomoto Alfresa Holdings All Nippon Airways Alps Electric Amada Aozora Bank Asahi Breweries Asahi Glass Ashai Kasei Asics Astellas Pharma Bank of Kyoto Bank of Yokohama Benesse Bridgestone Brother Industries Canon Canon Marketing Japan Casio Computer Central Japan Railway 58 Chiba Bank Chubu Electric Power Chugai Pharmaceutical Chugoku Bank Chugoku Electric Power Chuo Mitsui Trust Holdings Citizen Holdings COCA-COLA WEST HOLDINGS Cosmo Oil Credit Saison CSK HOLDINGS Dai Nippon Printing Daicel Chemical Industries Daido Steel Daihatsu Motor Daiichi Sankyo Daikin Industries Dainippon Sumitomo Pharma Daito Trust Construction Daiwa House Industry Daiwa Securities Group Dena 11 Denki Kagaku Kogyo Denso Dentsu 68 DIC Dowa Holdings Dowa Holdings (Rights) a 0 East Japan Railway Eisai Electric Power Development Elpida Memory a FamilyMart Fanuc Fast Retailing Fuji Electric Holdings Fuji Heavy Industries Fuji Television Network 11 FUJIFILM Holdings Fujitsu Fukuoka Financial Group Furukawa Electric Gunma Bank Hachijuni Bank Hakuhodo DY Holdings Hankyu Hashin Holdings Haseko Hikari Tsushin Hino Motors Hirose Electric Hiroshima Bank Hisamitsu Pharmaceutical Hitachi Hitachi Chemical Hitachi Construction Machinery Hitachi High-Technologies Hitachi Metals Hokkaido Electric Power Hokuhoku Financial Group Hokuriku Electric Power Honda Motor HOYA Ibiden Idemitsu Kosan IHI INPEX Holdings 31 Isetan Mitsukoshi Holdings a Isuzu Motors Ito En Itochu Itochu Techno-Solutions Iyo Bank J Front Retailing Jafco Japan Airlines a Japan Petroleum Exploration Japan Prime Realty Investment 21 Japan Real Estate Investment 15 Japan Retail Fund Investment 13 Japan Steel Works Japan Tobacco JFE Holdings JGC Joyo Bank JS Group JSR JTEKT Jupiter Telecommunications 82 Kajima Kamigumi Kaneka Kansai Electric Power Kansai Paint Kao Kawasaki Heavy Industries Kawasaki Kisen Kaisha KDDI Keihin Electric Railway Keio Keisei Electric Railway Keyence Kikkoman Kinden Kintetsu Kirin Holdings Kobe Steel Komatsu Konami Konica Minolta Holdings Kubota Kuraray Kurita Water Industries Kyocera Kyowa Hakko Kogyo Kyushu Electric Power Lawson Leopalace21 Mabuchi Motor Makita Marubeni Marui Group Maruichi Steel Tube Matsushita Electric Industrial Matsushita Electric Works Mazda Motor Mediceo Paltac Holdings Meiji Dairies Minebea Mitsubishi Mitsubishi Chemical Holdings Mitsubishi Electric Mitsubishi Estate Mitsubishi Gas Chemical Mitsubishi Heavy Industries Mitsubishi Logistics Mitsubishi Materials Mitsubishi Motors a Mitsubishi Rayon Mitsubishi Tanabe Pharma Mitsubishi UFJ Financial Group Mitsubishi UFJ Lease & Finance Mitsubishi UFJ NICOS a Mitsui & Co. Mitsui Chemicals Mitsui Engineering & Shipbuilding Mitsui Fudosan Mitsui Mining & Smelting Mitsui OSK Lines Mitsui Sumitomo Insurance Group Holdings Mitsumi Electric Mizuho Financial Group Mizuho Trust & Banking Murata Manufacturing Namco Bandai Holdings NEC NEC Electronics a NGK Insulators NGK Spark Plug NHK Spring Nidec Nikon Nintendo Nippon Building Fund 19 Nippon Electric Glass Nippon Express Nippon Meat Packers Nippon Mining Holdings Nippon Oil Nippon Paper Group 32 Nippon Sheet Glass Nippon Steel Nippon Telegraph & Telephone Nippon Yusen Nipponkoa Insurance Nishi-Nippon City Bank Nissan Chemical Industries Nissan Motor Nisshin Seifun Group Nisshin Steel Nisshinbo Industries Nissin Food Products Nitori Nitto Denko NOK Nomura Holdings Nomura Real Estate Holdings Nomura Real Estate Office Fund 8 Nomura Research Institute NSK NTN NTT Data 50 NTT DoCoMo NTT Urban Development 37 Obayashi Obic Odakyu Electric Railway OJI Paper OKUMA Olympus Omron Ono Pharmaceutical Onward Holdings Oracle Japan Oriental Land ORIX Osaka Gas OSAKA Titanium Technologies OTSUKA Pioneer Promise Rakuten Resona Holdings Ricoh Rohm Sankyo Santen Pharmaceutical Sanyo Electric a Sapporo Hokuyo Holdings 11 Sapporo Holdings SBI Securities 51 SBI Holdings Secom Sega Sammy Holdings Seiko Epson Sekisui Chemical Sekisui House Seven & I Holdings Sharp Shikoku Electric Power Shimadzu Shimamura Shimano Shimizu Shin-Etsu Chemical Shinko Electric Industries Shinko Securities Shinsei Bank Shionogi & Co. Shiseido Shizuoka Bank Showa Denko Showa Shell Sekiyu SMC Softbank Sojitz Sompo Japan Insurance 31,000 306,470 Sony 37,580 1,412,776 Sony Financial Holdings 33 123,656 Square Enix 1,600 49,762 Stanley Electric 5,700 116,786 SUMCO 4,000 89,999 Sumitomo 40,700 546,362 Sumitomo Chemical 58,000 379,519 Sumitomo Electric Industries 28,900 350,818 Sumitomo Heavy Industries 21,000 131,502 Sumitomo Metal Industries 147,000 701,577 Sumitomo Metal Mining 21,000 268,135 Sumitomo Mitsui Financial Group 246 1,891,801 Sumitomo Realty & Development 14,000 284,742 Sumitomo Rubber Industries 7,000 55,738 Sumitomo Trust & Banking 51,000 347,495 Suruga Bank 7,000 87,078 Suzuken 2,820 96,788 Suzuki Motor 13,000 281,816 T & D Holdings 7,400 464,396 Taiheiyo Cement 38,000 75,233 Taisei 32,000 77,488 Taisho Pharmaceutical 5,000 103,167 Taiyo Nippon Sanso 12,000 98,859 Takashimaya 11,000 92,809 Takeda Pharmaceutical 31,600 1,675,483 Takefuji 4,610 63,222 TDK 4,700 272,498 Teijin 34,000 101,798 Terumo 6,500 334,130 THK 4,700 82,717 Tobu Railway 33,000 149,399 Toho 4,300 88,960 Toho Gas 13,000 74,524 Toho Titanium 800 14,709 Tohoku Electric Power 16,000 353,944 Tokai Rika 1,600 27,153 Tokio Marine Holdings 26,600 990,892 Tokuyama 8,000 49,841 Tokyo Broadcasting System 1,700 29,323 Tokyo Electric Power 45,572 1,252,415 Tokyo Electron 6,400 358,508 Tokyo Gas 84,000 336,892 Tokyo Steel Manufacturing 3,500 39,011 Tokyo Tatemono 11,000 53,590 Tokyu 39,820 218,081 Tokyu Land 16,000 79,300 TonenGeneral Sekiyu 10,000 84,356 Toppan Printing 20,000 206,613 Toray Industries 51,000 253,071 Toshiba 117,000 755,664 Tosoh 20,000 85,830 TOTO 11,000 79,471 Toyo Seikan Kaisha 5,800 104,315 Toyo Suisan Kaisha 3,000 75,297 Toyoda Gosei 2,600 70,788 Toyota Boshoku 2,400 52,894 Toyota Industries 6,600 190,159 Toyota Motor 101,114 4,336,795 Toyota Tsusho 8,300 163,370 Trend Micro 4,000 138,508 Ube Industries UNICHARM UNY Ushio USS West Japan Railway 66 Yahoo! Japan Yakult Honsha Yamada Denki Yamaguchi Financial Group Yamaha Yamaha Motor Yamato Holdings Yamato Kogyo Yamazaki Baking Yaskawa Electric Yokogawa Electric Luxembourg.7% ArcelorMittal Millicom International Cellular SES Netherlands2.6% Aegon Akzo Nobel ASML Holding Corio European Aeronautic Defence and Space Fugro Heineken Heineken Holding ING Groep Koninklijke Ahold Koninklijke DSM KONINKLIJKE KPN Koninklijke Philips Electronics Randstad Holding Reed Elsevier SBM Offshore SNS Reaal STMicroelectronics TNT TomTom a Unilever Wolters Kluwer New Zealand.1% Auckland International Airport Contact Energy Fletcher Building Sky City Entertainment Group Telecom of New Zealand Norway1.0% Acergy Aker Solutions DNB NOR Norsk Hydro Orkla Petroleum Geo-Services a Renewable Energy a SeaDrill StatoilHydro Storebrand Telenor Yara International Portugal.3% Banco BPI Banco Comercial Portugues, Cl. R Banco Espirito Santo Brisa Cimpor-Cimentos de Portugal Energias de Portugal Portugal Telecom Sonae Zon Multimedia Servicos de Telecomunicacoes Singapore1.2% Ascendas Real Estate Investment Trust CapitaCommercial Trust CapitaLand CapitaMall Trust City Developments ComfortDelgro Cosco Singapore DBS Group Holdings Fraser and Neave Genting International a Golden Agri-Resources Jardine Cycle & Carriage Keppel Keppel Land Neptune Orient Lines Noble Group Olam International Oversea-Chinese Banking Parkway Holdings SembCorp Industries SembCorp Marine Singapore Airlines Singapore Exchange Singapore Press Holdings Singapore Technologies Engineering Singapore Telecommunications United Overseas Bank UOL Group Venture Wilmar International Yanlord Land Group Spain4.0% Abertis Infraestructuras Acciona Acerinox ACS Actividades de Construccion y Servicios Banco Bilbao Vizcaya Argentaria Banco de Sabadell Banco Popular Espanol Banco Santander Bankinter Cintra Concesiones de Infraestructuras de Transporte Criteria Caixacorp Enagas Fomento de Construcciones y Contratas Gamesa Corp Tecnologica Gas Natural SDG Gestevision Telecinco Grifols Grupo Ferrovial Iberdrola Iberdrola Renovables Iberia Lineas Aereas de Espana Inditex Indra Sistemas Mapfre Promotora de Informaciones Red Electrica Repsol Sacyr Vallehermoso Telefonica Union Fenosa Zardoya Otis Zardoya Otis (Rights) a Sweden2.1% Alfa Laval Assa Abloy, Cl. B Atlas Copco, Cl. A Atlas Copco, Cl. B Boliden Electrolux, Ser. B Getinge, Cl. B Hennes & Mauritz, Cl. B Holmen, Cl. B Husqvarna, Cl. B Investor, Cl. B Lundin Petroleum a Modern Times Group, Cl. B Nordea Bank Sandvik Scania, Cl. B Securitas, Cl. B Skandinaviska Enskilda Banken, Cl. A Skanska, Cl. B SKF, Cl. B Ssab Svenskt Stal, Ser. A Ssab Svenskt Stal, Ser. B Svenska Cellulosa, Cl. B Svenska Handelsbanken, Cl. A Swedbank, Cl. A Swedish Match Tele2, Cl. B Telefonaktiebolaget LM Ericsson, Cl. B TeliaSonera Volvo, Cl. B Switzerland7.1% ABB a Actelion a Adecco Baloise Holding Compagnie Financiere Richemont, Cl. A Credit Suisse Group EFG International Geberit Givaudan Holcim Julius Baer Holding Kuehne & Nagel International Lindt & Spruengli 28 Logitech International a Lonza Group Nestle Nobel Biocare Holding Novartis OC Oerlikon a Pargesa Holding Roche Holding Schindler Holding SGS Sonova Holding Straumann Holding Sulzer Swatch Group Swatch Group Swiss Life Holding a Swiss Reinsurance Swisscom Syngenta Synthes UBS Zurich Financial Services United Kingdom21.2% 3i Group Alliance & Leicester AMEC Anglo American Antofagasta Associated British Foods AstraZeneca Aviva BAE Systems Balfour Beatty Barclays Berkeley Group Holdings a BG Group BHP Billiton BP British Airways British American Tobacco British Energy Group British Land British Sky Broadcasting BT Group Bunzl Burberry Group Cable & Wireless Cadbury Cairn Energy a Capita Group Carnival Carphone Warehouse Group Centrica Cobham Compass Group Daily Mail & General Trust, Cl. A Diageo Enterprise Inns Eurasian Natural Resources Experian PLC Firstgroup Friends Provident G4S GKN GlaxoSmithKline Hammerson Hays HBOS Home Retail Group HSBC Holdings ICAP IMI Imperial Tobacco Group Inchcape Intercontinental Hotels Group International Power Invensys a Investec ITV J Sainsbury Johnson Matthey Kazakhmys Kingfisher Ladbrokes Land Securities Group Legal & General Group Liberty International Lloyds TSB Group Logica London Stock Exchange Group Lonmin Man Group Marks & Spencer Group Meggitt Mitchells & Butlers Mondi National Express Group National Grid Next Old Mutual Pearson Persimmon Prudential Punch Taverns Reckitt Benckiser Group Reed Elsevier Rentokil Initial Rexam Rio Tinto Rolls-Royce Group a Royal Bank of Scotland Group Royal Dutch Shell, Cl. A Royal Dutch Shell, Cl. B RSA Insurance Group SABMiller Sage Group Schroders Scottish & Southern Energy Segro Serco Group Severn Trent Shire Smith & Nephew Smiths Group Stagecoach Group Standard Chartered Standard Life Tate & Lyle Taylor Wimpey Tesco Thomas Cook Group Thomso Reuters Tomkins Tui Travel Tullow Oil Unilever United Business Media United Utilities Group Vedanta Resources Vodafone Group Whitbread William Hill WM Morrison Supermarkets Wolseley WPP Group Xstrata Total Common Stocks (cost $393,624,440) Preferred Stocks.4% Germany.4% Bayerische Motoren Werke Fresenius Henkel & Co. Porsche Automobil Holding ProSieben Sat.1 Media RWE Volkswagen Italy.0% IFI-Istituto Finanziario Industriale a Unipol Gruppo Finanziario Total Preferred Stocks (cost $1,452,958) Principal Short-Term Investments.2% Amount ($) Value ($) U.S. Treasury Bills; 1.86%, 9/18/08 (cost $952,632) b Other Investment1.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,962,000) c Total Investments (cost $401,992,030) % Cash and Receivables (Net) % Net Assets % a Non-income producing security. b All or partially held by a broker as collateral for open financial futures positions. c Investment in affiliated money market mutual fund. At July 31, 2008, the aggregate cost of investment securities for income tax purposes was $401,992,030. Net unrealized appreciation on investments was $48,513,965 of which $83,551,408 related to appreciated investment securities and $35,037,443 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form
